COMPLIANCE AND SETTLEMENT AGREEMENT BETWEEN TFM, GRUPO TFM, GRUPO TMM, KCS AND
THE FEDERAL
GOVERNMENT

Complex Type of Compliance and Settlement Agreement entered into on one part by
TFM, S.A. de C.V. (hereinafter TFM), represented in this act by Marcoflavio
Rigada Soto; Grupo Transportación Ferroviaria Mexicana, S.A. de C.V.
(hereinafter GRUPO TFM), represented in this act by Marcoflavio Rigada Soto;
Grupo TMM, S.A. (hereinafter GRUPO TMM), represented in this act by José
Francisco Serrano Segovia and Javier Segovia Serrano; and Kansas City Southern
(hereinafter KCS), represented in this act by Jay M. Nadlman; and on the other
part by the FEDERAL GOVERNMENT of the United Mexican States, through the conduct
of the Secretariat of Communications and Transports (Secretaría de
Comunicaciones y Transportes) (hereinafter SCT), represented in this act by
Aarón Dychter Poltolarek; the Secretariat of Finance and Public Credit
(Secretaría de Hacienda y Crédito Público) (hereinafter SHCP), through the
Federal Treasury (Tesorería de la Federación) (hereinafter TESOFE), represented
in this act by Claudia María Bazúa Witte; and the Revenue Administration Service
(Servicio de Administración Tributaria) (hereinafter SAT), represented in this
act by José María Zubiría Maqueo;, and with the appearance of the General
Attorney of the Republic (Procuraduría General de la República) (hereinafter
PGR), represented by Germán Castillo Banuet; pursuant to the following
Antecedents, Representations and Clauses:

For the effects of this AGREEMENT, the terms used have the meanings ascribed to
them in the First Clause.

ANTECEDENTS



  1.   Transactions that caused the VAT refund and obligation of the company. On
December 2 and 3, 1996, the FEDERAL GOVERNMENT and the Northeast Railway Company
(Ferrrocarril del Noreste, S.A. de C.V.; (at that time owned by the FEDERAL
GOVERNMENT and currently TFM), entered into two agreements: a purchase and sale
agreement of fixed assets and an agreement for the sublease of locomotives; as
well as the granting of a concession. The total amount for the three
transactions was $16,185,190,392.30 pesos (Sixteen billion one hundred and
eighty five million one hundred ninety thousand three hundred and ninety two
30/100 pesos), comprised of $14,074,078,602.00 pesos (Fourteen billion seventy
four million seventy eight thousand six hundred and two 00/100 pesos), plus
$2,111,111,790.30 pesos (Two billion one hundred eleven million one hundred
eleven thousand seven hundred and ninety 30/100 pesos), the final amount was
equivalent to the VAT.



  2.   Purchase and Sale. On January 31, 1997, the PURCHASE AND SALE AGREEMENT
of the shares representing 80% of the capital stock of the railway company named
Ferrocarril del Noreste, S.A. de C.V., (currently TFM), was executed between the
FEDERAL GOVERNMENT, represented by the TESOFE and Ferrocarriles Nacionales de
México, as sellers, with the appearance of the SCT, and Transportación
Ferroviaria Mexicana, S. de R.L. de C.V. (currently GRUPO TFM) as buyer. In said
agreement, GRUPO TFM obligated itself to acquire the 20% of the shares (SECOND
PACKET) on the terms and conditions therein stipulated.



  3.   Amendment of the PURCHASE AND SALE AGREEMENT. The PURCHASE AND SALE
AGREEMENT was amended on June 9, 1997 through the AMENDMENT AGREEMENT that
extended the term for the purchase of the SECOND PACKET.



  4.   Refund of the VAT to TFM. TFM requested from TESOFE the payment of the
positive balance of the VAT arising from the operations described in Antecedent
1 of this AGREEMENT. With respect to the described request it established the
implied denial in accordance with the provisions of article 37 of the Fiscal
Code of the Federation. As a result, on October 29, 1997, TFM initiated before
the former Federal Fiscal Court a nullity trial so that it would be granted the
refund of the VAT generated as a result of the transactions described in
Antecedent 1. After several judicial proceedings, on August 13, 2003 the Federal
Court of Fiscal and Administrative Justice issued a judgment through which it
ordered the requested VAT refund, as a result TESOFE on January 19, 2004 issued
the tax refund certificate in the amount of $2,111,111,790.30 pesos (Two billion
one hundred eleven million one hundred eleven thousand seven hundred and ninety
30/100 pesos).

On January 26, 2005, the Federal Court of Fiscal and Administrative Justice
issued a judgment through which –in compliance with the JUDGMENT issued by the
Fourth Collegiate Court for Administrative Matters of the First Circuit of
November 23, 2004, which resolved the appeal of complaint for defect in
complying with the judgment mentioned in the preceding paragraph– it ordered the
issuance in favor of TFM of a single certificate, through which it would pay the
requested refund in the amount of $2,111,111,790.30 pesos (Two billion one
hundred eleven million one hundred eleven thousand seven hundred ninety 30/100
pesos), plus the indexation for inflation and corresponding interest, in the
terms that are established in Article 22 of the Federal Fiscal Code in effect
since January 1, 1997, which totals $12,965,742,236.00 pesos (Twelve billion
nine hundred sixty five thousand seven hundred forty two thousand two hundred
and thirty six 00/100 pesos), the same which was challenged through an appeal of
complaint initiated by the SHCP, which was decided in the session of August 24,
2005, and in said session the complaint was declared to be unfounded.

Due to the foregoing, that judgment remains firm and its contents are definitive
and unassailable.

TESOFE’s compliance with the JUDGMENT is currently pending.



  5.   Purchase and Sale of 20% of the shares (SECOND PACKET). Pursuant to the
terms set forth in the PURCHASE AND SALE AGREEMENT, the SCT notified GRUPO TFM,
on April 25 and on October 31, 2003, of the obligation to purchase from the
FEDERAL GOVERNMENT the 20% of the remaining  shares of TFM.



  6.   PENDING CONTROVERSIES.



  A)   Ordinary Commercial Trial 166/2003-V, initiated on October 16, 2003 by
GRUPO TFM against TESOFE, SCT and PGR, is pending before the Twelfth District
Court for Civil Matters in the Federal District, in which the judicial
interpretation of certain clauses of the PURCHASE AND SALE AGREEMENT and the
AMENDMENT AGREEMENT relevant to the sale of the SECOND PACKET was requested.
Currently there are no pending procedures; nonetheless, this trial was
consolidated with case number 230/2004.



  B)   Constitutional Protection Trial number 1628/2003, initiated on
November 25, 2003 by GRUPO TFM against the SCT and PGR with respect to the
exercise by the SCT of the put of the SECOND PACKET. This case was assigned to
the Fourth District Judge for Administrative Matters in the Federal District,
who granted the definitive suspension in order to maintain the matters in their
current status.



  C)   Ordinary Commercial Trial 230/2004, initiated on December 3, 2004 by the
FEDERAL GOVERNMENT against TFM, GRUPO TFM, GRUPO TMM and KCS, in which it
demanded compliance with all of the obligations that derive from the biding
process and the PURCHASE AND SALE AGREEMENT, among which are included the
obligation to purchase the SECOND PACKET and to cover the potential liability in
favor of the FEDERAL GOVERNMENT in connection with the transferred VAT;

This matter was consolidated with the Ordinary Commercial Trial described in
paragraph A) above. The procedure is currently suspended by means of the appeal
initiated by the PGR representing the FEDERAL GOVERNMENT against the judgment
that ordered the new service of process on the defendants as a result of the
modification of the admission decree.



  7.   Because of the existence of the PENDING CONTROVERSIES, on June 28, 2005,
TFM presented an offer through which it intends to put an end to the same, which
was ratified through a letter dated September 2, 2005 (Annex 1).



  8.   On September 8, 2005, the Secretariat of Public Function, through
official communication 1102.-5633, issued at the request of the SCT and SHCP a
favorable opinion with respect to the execution of this AGREEMENT. (Annex 2).



  9.   Appearance of the PARTIES.



  I.   The FEDERAL GOVERNMENT appears through:



  A)   The SCT which has an interest that the Federal Government not suffer any
patrimonial damage; that the SAT through official communication 330-SAT-17137 of
September 12, 2005, left without effect its requirement of collection effected
through official communication 102-SAT-416, of November 10, 2004 (Annex 3) and
that the Secretariat of the Public Function issued the opinion referred to in
official communication 1102.-5633, of September 8, 2005, which form a part of
this instrument; as well as because: i) it is the Entity authorized by the SHCP
(pursuant to the publication of January 29, 1997 in the Official Gazette of the
Federation) to carry out the sale of the certificates representing the capital
stock of Ferrocarril del Noreste, S.A. de C.V. (currently TFM), obliged by it to
provide and to promote the conduct of it to the end that the authorized sale
procedure is carried out in an opportune, effective, and transparent manner, and
in accordance with the applicable legal provisions (Art. 2 of the aforementioned
Resolution); ii) it is the authority that as sector coordinator and exercising
the indicated authorization participated in the fixed asset purchase and sale
agreement mentioned in section I of the section of antecedents of this
instrument and it granted the corresponding concession title, presented the
corresponding tax statement in connection with the VAT to be delivered; iii)
that it is the sector coordinator responsible for the process of selling the
shares of Ferrocarril del Noreste, S.A. de C.V. (currently TFM), including the
sale of the SECOND PACKET, that pursuant to the PURCHASE AND SALE AGREEMENT
notified to TFM, GRUPO TFM, KCS and GRUPO TMM the number of shares of the SECOND
PACKET and, consequently, pursuant to this AGREEMENT receives a price identical
to the price agreed in the PURCHASE AND SALE AGREEMENT, which will be covered
with the execution of this AGREEMENT, in order to deliver it to TESOFE; iv) for
the matters related to the CLAIMS OF THE FEDERAL GOVERNMENT; v) it is a
defendant in the Ordinary Commercial Trial 166/2003-V; and vi) it is the
responsible authority in the Constitutional Protection Trial number 1628/2003;



  B)   The SHCP, through the conduct of TESOFE and SAT:

1. TESOFE, in attention to its interest that the FEDERAL GOVERNMENT not suffer
any patrimonial damage; as well as because: i) it is obliged to comply the
JUDGMENT, that is to say, to issue the SPECIAL CERTIFICATE FOR REFUND OF TAXES,
and ii) it has physical custody of the shares corresponding to the SECOND
PACKET, which accordingly will be covered by and delivered with the execution of
the present instrument, and consequently, it receives the delivery that is made
to the SCT of the price agreed to in the PURCHASE AND SALE AGREEMENT in which it
was a party along with the Mexican National Railway (Ferrocarriles Nacionales de
México), with the appearance of the SCT;

2. The SAT, in attention to its interest that the FEDERAL GOVERNMENT not suffer
any patrimonial damage and because it is the authority that: i) must instruct
TESOFE to comply with the JUDGMENT; ii) recognize and accept the waiver
performed by TFM and GRUPO TFM with respect to the VAT refund, and iii)
recognize the assignment of collection rights regarding the VAT refund derived
from the JUDGMENT on the terms set forth in the Third clause;



  II.   And for the other part TFM, GRUPO TFM, GRUPO TMM and KCS:



  A)   TFM since it is: i) the entity in which name the SPECIAL CERTIFICATE FOR
REFUND OF TAXES must be issued; ii) a party in the Ordinary Commercial Trial
230/2004 described in Antecedent 6, and iii) the purchaser of the SECOND PACKET;



  B)   GRUPO TFM since it is: i) a party in Ordinary Commercial Trial
166/2003-V; ii) the plaintiff in Constitutional Protection Trial number
1628/2003; and iii) a party in the Ordinary Commercial Trial 230/2004, described
in Antecedent 6;



  C)   GRUPO TMM since it is a party in Ordinary Commercial Trial 230/2004
described in Antecedent 6; and



  D)   KCS since it is a party in Ordinary Commercial Trial 230/2004 described
in Antecedent 6.



  10.   The PGR appears in its capacity as representative of the Federation: i)
in Ordinary Mercantile Trial 166/2003-V; ii) in Constitutional Protection Trial
1628/2003; and iii) in the Ordinary Mercantile Trial 230/2004, described in
Antecedent 6 of this AGREEMENT and, consequently, it will present this AGREEMENT
for ratification before the judicial authority in the above mentioned Ordinary
Mercantile Trial 230/2004 (Annex 5).

In view of the foregoing, the FEDERAL GOVERNMENT, on one side, and TFM, GRUPO
TFM, GRUPO TMM and KCS agree to enter into this Agreement under the following
Representations and Clauses:

REPRESENTATIONS



  1.   TFM states through its representatives that:



  A)   It is a corporation duly incorporated under Mexican law, registered at
the Public Registry of Commerce of its corporate domicile, by means of public
deed number 50,413, dated November 22, 1996, granted before Miguel Alessio
Robles, Esq., notary public number 19 of the Federal District, which is hereby
reproduced as if it were inserted herein verbatim for all legal and consensual
effects, with the name Ferrocarril del Noreste, S.A. de C.V., which changed to
its present corporate name TFM, S.A. de C.V., meeting all requirements of the
General Law of Commercial Entities (Ley General de Sociedades Mercantiles) and
of applicable Law in general, being the same corporation for all legal effects.



  B)   In a session of the Board of Directors: i) the levels of risk of the
PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES were recognized,
and ii) its representatives were authorized to carry out the acknowledgement,
assumption, transmission and waivers that this AGREEMENT implies and that this
instrument formalizes, which is evidenced in the notarization of the minutes
made as per public deed number 23,422, dated as of July 22, 2005, granted before
Héctor Manuel Cárdenas Villarreal, Esq., notary public number 201 of the Federal
District, which is hereby reproduced as if it was inserted verbatim herein for
all legal and consensual effects.



  C)   Its representatives have the broadest possible faculties for the
execution of this act, and that such faculties have not been revoked, modified
or reformed in any manner, which is evidenced in the public deed identified in
the prior section B), which is hereby reproduced as if it was inserted herein
verbatim for all legal and consensual effects.



  D)   TFM participates in this AGREEMENT, among others, because the PENDING
CONTROVERSIES have involved deterioration of its commercial image and of its
relationships with the FEDERAL GOVERNMENT, as well as of the expenses that those
actions generate; situations that have caused its operations and therefore its
competitiveness with the other concessionaires of the Mexican railroad system to
be strongly affected as a public service provider, for which it has become
necessary to end those PENDING CONTROVERSIES.



  2.   GRUPO TFM states through its representatives that:



  A)   It is a corporation duly incorporated under Mexican law, recorded at the
Public Registry of Commerce of its corporate domicile, by means of public deed
number 32,372, dated July 12, 1996, granted before Miguel Limón Díaz, Esq.
notary public number 97 of the Federal District, which is hereby reproduced as
if it were inserted herein verbatim for all legal and consensual effects, with
the corporate name Transportación Ferroviaria Mexicana, S. de R.L. de C.V.,
which changed to its present corporate name Grupo Transportación Ferroviaria
Mexicana, S.A. de C.V., meeting all requirements of the General Law of
Commercial Entities and of applicable Laws in general, being the same
corporation for all legal effects.



  B)   In a session of the Board of Directors: i) the levels of risk of the
PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES were recognized,
for GRUPO TFM itself and for its subsidiary TFM, and ii) it authorized its
representatives to carry out the acknowledgement, assumption, transmission and
waivers that this AGREEMENT implies and that this instrument formalizes, which
is evidenced in the notarization of the minutes made through public deed number
23,418, dated as of July 21, 2005, granted before Héctor Manuel Cárdenas
Villarreal, Esq., notary public number 201 of the Federal District, which is
hereby reproduced as if it was inserted herein verbatim for all legal and
consensual effects.



  C)   Its representatives have the broadest possible faculties for the
execution of this act, and such faculties have not been revoked, modified or
reformed in any manner, which is evidenced in terms of the public deed referred
to in section B) hereof.



  D)   Its representatives were authorized to present a dismissal from the
Constitutional Protection Trial, the Ordinary Mercantile Trial 166/2003-V and
the Ordinary Civil Trial referred in Antecedent 6, sections B and C, since as a
consequence of the execution of this AGREEMENT they are moot.



  3.   GRUPO TMM states through its representatives that:



  A)   It is a corporation duly incorporated under the laws of the United
Mexican States, recorded at the Public Registry of Commerce of its corporate
domicile, by means of public deed number 22729, dated September 19, 1958,
granted before Miguel Limón Uriarte, Esq., notary public number 44 of the
Federal District, which is hereby reproduced as if it were herein inserted
verbatim for all legal and consensual effects, with the denomination of
Transportación Marítima Mexicana, S.A. de C.V., which changed to its current
name, Grupo TMM, S.A., complying with all requirements of the General Law of
Commercial Entities and of applicable Laws in general, being the same
corporation for all legal effects.



  B)   In a session of the Board of Directors: i) the levels of risk of the
PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES were recognized,
and ii) its representatives were authorized to carry out the acknowledgement,
assumption, transmission and waivers that this AGREEMENT implies and that this
instrument formalizes, which is evidenced in the notarization of the minutes
made as per public deed number 39,847, of September 12, 2005, granted before
Miguel Limón Díaz, Esq., notary public number 97 of the Federal District, which
is hereby reproduced as if it was inserted herein verbatim for all legal and
consensual effects.



  C)   Its representatives have the broadest faculties for the execution of this
act, and such faculties have not been revoked, modified or reformed in any
manner, which is evidenced in terms of the public deed referred to in section B)
hereof, and which is hereby reproduced as if it were inserted herein verbatim
for all applicable legal and consensual effects.

4. KCS states through its representatives that:



  A)   It is a corporation duly incorporated under the laws of the State of
Delaware, United States of America.



  B)   That in the session of its Executive Committee: i) the levels of risk of
the PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES were
recognized, and ii) its representatives were authorized to carry out the
acknowledgements, assumptions, transmissions and waivers that this AGREEMENT
implies and that this instrument formalizes, which is evidenced in the minutes
of September 12, 2005 (translated to Spanish), which is hereby reproduced as if
it was inserted herein verbatim for all legal and consensual effects.



  C)   That its representatives have the most ample faculties for the execution
of this act, which faculties have not been revoked, modified or reformed in any
way, which is evidenced in terms of the notarization before the public notary of
the United States of America, Deborah A. Snoke of Clay County, State of
Missouri, which commission expires May 21, 2007, notarized September 12, 2005,
certified September 12, 2005 by Robin Carnahan, Secretary of State of the State
of Missouri, through apostille number 136214, notarized by Guillermo Oliver
Bucio, Esq., notary public number 246 of the Federal District, which is hereby
reproduced as if it was inserted herein verbatim for all legal and consensual
effects.



  5.   TFM, GRUPO TFM, GRUPO TMM and KCS declare that they execute this
AGREEMENT because of the benefits that it implies for them, which are, along
with those set forth in Representation 9, sections H) and I), the following:



  A)   That the requested VAT refund will be resolved.



  B)   That through the assignment by TFM of the right to collect the VAT
refund, equivalent to the amount of $5,623,927,338.00 pesos (Five billion six
hundred twenty three million nine hundred twenty seven thousand three hundred
and thirty eight 00/100 pesos), they will transfer to TFM ownership of the
shares of the SECOND PACKET.



  6.   The FEDERAL GOVERNMENT, through the SCT and SHCP, the latter through the
conduct of SAT and TESOFE, state that:



  A)   They have the faculties necessary for the execution and performance of
this AGREEMENT.



  B)   Within their authorities and in accordance to that set forth in
Antecedent 9, subpart I, they will carry out, respectively, the acknowledgement,
transmission and waivers derived from this AGREEMENT.



  C)   They recognize and accept that the JUDGMENT regarding the VAT refund to
TFM is final and unassailable and that as of this date it obligates the FEDERAL
GOVERNMENT to issue a SPECIAL CERTIFICATE FOR REFUND OF TAXES in an amount of
$12,965,742,236.00 pesos (Twelve billion nine hundred sixty five million seven
hundred forty two thousand two hundred and thirty six 00/100 pesos).



  D)   They recognize the levels of risk concerning the PENDING CONTROVERSIES as
well as the potential FUTURE CONTROVERSIES and their probable economic effects.



  E)   They recognize and accept each and every one of its terms, conditions and
scope as described in the Antecedents of this AGREEMENT regarding the sale of
the SECOND PACKET, the CLAIMS of the FEDERAL GOVERNMENT, the possible defenses
of GRUPO TFM against the FEDERAL GOVERNMENT and, in general, the representations
of this AGREEMENT.



  F)   That they enter into this AGREEMENT because of the benefits for the
FEDERAL GOVERNMENT that it implies, such as, along with those set forth in
Representation 9, sections H) and I), to comply with the JUDGMENT in the terms
set forth in the Third clause, section (i).



  7.   The SCT states that:



  A)   It is a Secretariat of the Centralized Federal Public Administration, in
accordance with articles 26 and 36 of the Organic Law of Federal Public
Administration, pursuant to articles 1, second paragraph, and 2 of the same
statute.



  B)   It appears and participates with the capacity set forth in Antecedent 9,
subpart I, part A), through the conduct of the Undersecretary of Transportation
and that it has faculties to execute this AGREEMENT according to articles 36,
subsections I, VIII and XXVII, and 48 and 49 of the Organic Law of Federal
Public Administration; 32 of the Federal Law of State Entities, twelfth of the
Accord by which the Inter-Secretarial Commission of Dis-incorporation was
created, and 6, subpart IX, of the Internal Regulation of the Secretariat of
Communications and Transports.



  C)   The requirement of November 10, 2004 formulated by SAT has been rendered
ineffective, pursuant to official communication 330-SSAT-17137 of September 12,
2005, notified by such authority on the same date.



  8.   The SHCP, through TESOFE and the SAT, respectively, state that:



  A)   The SHCP is a Secretariat of the Centralized Federal Public
Administration, in accordance with articles 26 and 31 of the Organic Law of the
Federal Public Administration, pursuant to articles 1, second paragraph, and 2
of the same statute.



  B)   The TESOFE states that it is an administrative unit of the SHCP and it
has the authority to enter into this AGREEMENT, in conformity with what is set
forth in articles 76 and 77 of the Federal Treasury Service Law and 11,
subsections XXVI and XLIII, of the Internal Regulation of the SHCP, acting with
the capacity set forth in Antecedent 9, subpart I, part B), clause 1).



  C)   The SAT states that it is a decentralized branch of the SHCP in
accordance with what is provided for in Article 1 of the Revenue Service
Administration Law, and it has faculties to execute this AGREEMENT in accordance
with articles 7, subpart XVIII, of said law and 3, subparts VIII and XV, of the
Internal Regulation of the Revenue Administration Service, acting with the
capacity stated in Antecedent 9, subpart I, part B), clause 2).



  9.   The PARTIES jointly state:



  A)   That they recognize and accept in each and every one of its terms,
conditions and scope as described in the Antecedents regarding: i) the purchase
and sale of the SECOND PACKET; (ii) the CLAIMS OF THE FEDERAL GOVERNMENT; iii)
the PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES, and iv) in
general, the Representations of this AGREEMENT.



  B)   That they expressly recognize the capacity with which the other PARTIES
appear, as well as that of their legal representatives for all applicable legal
effects.



  C)   That the execution of this AGREEMENT implies its express consent with the
performance of the acts that are stipulated herein, as a result of which they
will be obligated, which it is their intention to do, in accordance with what is
provided for in article 78 of the Commercial Code and, if applicable, article
1832 of the Federal Civil Code.



  D)   That all the PENDING CONTROVERSIES, which are being litigated, originate
from:



  a)   The transactions related with the privatization of the company
Ferrocarril del Noreste, S.A. de C.V., currently TFM (Antecedents 1 and 5).



  b)   The PURCHASE AND SALE AGREEMENT and its AMENDMENT AGREEMENT (Antecedents
2 and 3).



  c)   Compliance with the JUDGMENT.

That the controversies arose due to the difference of criteria, opinions and
claims of each of the PARTIES, and that due to their inability to resolve them
in amicable accord due to the different points of view and interpretations of
each of the PARTIES, they responded in defense of their interests to exercise
different actions which have resulted in repercussions in different areas, and
there exists the possibility of exercising others.

That the actions and objectives of the PARTIES came into conflict by reason of
the belief, each one of the others, of the default of the other, the lack of
right, the enforceability of a right, the enforceability of an obligation, the
non-performance or the origin of an obligation.



  E)   That they have complete knowledge of the effects of this AGREEMENT, in
the sense that by virtue of the same compliance is given to the JUDGMENT and all
PENDING CONTROVERSIES are resolved in a definitive, total and absolute manner,
as well as the potential FUTURE CONTROVERSIES, as this AGREEMENT has the same
effects in terms of articles 2953 of the Federal Civil Code and articles 354,
355, 357, final paragraph, 373, section I and 405, second paragraph of the
Federal Code of Civil Proceedings, as a final and definitive judgment, being
those effects that are set forth in clauses Third and Fourth of this instrument.



  F)   That they agree and expressly obligate themselves to carry out the
procedural requirements (Annex 4) that permit them to jointly present and ratify
the contents and signatures of this AGREEMENT before any jurisdictional and
administrative authorities as is necessary, including, but not limited to,
before tribunals, courts, appellate courts, judges, and magistrates in order for
this instrument to be elevated to a definitive judgment and with the
enforceability of a final judgment and having effects in any proceeding related
to its purpose, obligating the PARTIES to treat it on the same the terms and
conditions agreed to herein (Annex 5).



  G)   That they accept that in case that any of the PARTIES executes any
action, notwithstanding the nature of such action, that is, to claim or require
by judicial or extrajudicial action or by any other means the reimbursement,
payment or delivery of any loan or amount related to the concepts that are the
subject matter of this AGREEMENT, criminal liability will be incurred since it
is a final judgment.



  H)   That they expressly recognize that they constitute fundamental aspects of
the spirit for the execution of this AGREEMENT that:



  i)   In compliance of the JUDGMENT, the FEDERAL GOVERNMENT is obliged to issue
a SPECIAL CERTIFICATE FOR REFUND OF TAXES in an amount of $12,965,742,236.00
(Twelve billion nine hundred sixty five thousand seven hundred forty two
thousand two hundred and thirty six 00/100 pesos);



  ii)   The PENDING CONTROVERSIES that are aired in courts, tribunals and before
administrative authorities are in litigation and their procedural phase is far
from obtaining a judgment that resolves them definitively and without the
possibility of any additional appeal; and



  iii)   They would also resolve those FUTURE CONTROVERSIES that could arise
pursuant to the defense of the interests of each one of the PARTIES related
directly or indirectly to the PENDING CONTROVERSIES.



  I)   That by virtue of the performance of several waivers, dismissals,
acknowledgements, transmissions and acceptances that this settlement implies,
they will derive the following benefits:



  (i)   The certainty that compliance is given to the JUDGMENT, since TFM will
assign to the FEDERAL GOVERNMENT the collection rights in an amount
corresponding to the VAT refund to: a) pay the SECOND PACKET, b) pay in an
anticipated manner on behalf of TFM the income tax corresponding to the default
interest effectively collected, and c) waive the rights to the remainder
described in section (iii) below.



  (ii)   The certainty that the FEDERAL GOVERNMENT sells and transmits the
property of the shares of the SECOND PACKET on the best conditions for the
State, since they will be covered through this AGREEMENT at the value set forth
in clause twenty-sixth of the PURCHASE AND SALE AGREEMENT and not at the
inferior value determined in the valuation that is part of the proposal referred
in Antecedent 7 and TFM receives them in the terms of clause Third, sections
iii) to v) of this AGREEMENT, stating that it assumes the risks it may suffer
with future fluctuations in the value of such shares and it knows the current
market value, and that it agrees with this representation and with the clauses
of this AGREEMENT due to the benefits that this settlement with its counterparty
implies.



  (iii)   The certainty that TFM waives for the benefit of the FEDERAL
GOVERNMENT a part of the VAT refund, which implies for the FEDERAL GOVERNMENT a
direct benefit in not disbursing the amount of $6,789,941,894.00 (Six billion
seven hundred eighty nine million nine hundred forty one thousand eight hundred
ninety four 00/100 pesos), in terms of the Third clause, paragraphs i) and ii).



  (iv)   The certainty that, with the effect of a final judgment, all of the
PENDING CONTROVERSIES are resolved and all of the FUTURE CONTROVERSIES are
prevented, in terms of the Third clause, sections (vi), (vii) and (x).



  10.   The PGR states that:



  A)   It is an institution of the Federal Executive Power, empowered to
intervene in all the matters in which the Federation is a party, pursuant to
Article 102, Section “A”, of the Political Constitution of the United Mexican
States.



  B)   It has the faculties to appear in this AGREEMENT pursuant to Articles 4,
subpart II, paragraph b) and 7 of the Organic Law of the Office of the Attorney
General of the Republic and 12, subpart IX , and 32, subpart I of the Regulation
of its Organic Law.



  C)   At the request of the FEDERAL GOVERNMENT it intervenes in the trials set
forth in Antecedent 6 of this AGREEMENT, and that it is aware that the agreement
between the PARTIES has an impact in the aforementioned litigation.



  D)   It will file before the Twelfth District Judge for Civil Matters in the
Federal District this AGREEMENT, in order to be approved by the judge, in order
for it to have the effects of a final judgment, and therefore it adheres to the
statements of representation 9 section F), in the scope of its competence.

On the basis and foundation previously expressed the PARTIES submit and subject
themselves to the following:

CLAUSES

FIRST.- DEFINITIONS.

The PARTIES expressly agree for all applicable legal and consensual effects and
for the interpretation, performance and due fulfillment of this AGREEMENT, to
set forth the following conventional definitions:

SPECIAL CERTIFICATE FOR REFUND OF TAXES.- The document that the TESOFE is
obliged to issue for purposes of granting the VAT refund, in compliance with the
JUDGMENT.

AGREEMENT.- This instrument executed on one part by TFM, GRUPO TFM, GRUPO TMM
and KCS and on the other by the FEDERAL GOVERNMENT, through the SCT, and the
SHCP through the TESOFE and the SAT, and with the appearance of the PGR.

PURCHASE AND SALE AGREEMENT.- The agreement executed on January 31, 1997, by the
FEDERAL GOVERNMENT, through the TESOFE and the Mexican National Railway
(Ferrocarriles Nacionales de México), with the appearance of the SCT, and by
Transportación Ferroviaria Mexicana, S. de R.L. de C.V., which is referred to in
Antecedent 2.

PENDING CONTROVERSIES.- All those judicial and administrative proceedings
pending definitive resolution that are described in the Antecedents of this
AGREEMENT; as well as all the trials, proceedings, actions, claims, defenses and
exceptions, judicial and administrative, that have been initiated and are
currently being litigated and that have made up the dispute between the PARTIES
with respect to the matters described in Antecedent 6 of this AGREEMENT.

FUTURE CONTROVERSIES.- All of those potential or future judicial and
administrative proceedings in respect to any matter related to the purchase and
sale of the shares of the SECOND PACKET, the CLAIMS OF THE FEDERAL GOVERNMENT,
and the VAT refund.

AMENDMENT AGREEMENT.- The amendment agreement executed on June 9, 1997 between
TESOFE and GRUPO TFM, GRUPO TMM and KCS, with the appearance of the SCT, in
respect to the PURCHASE AND SALE AGREEMENT, to set forth the extension of the
agreed term for the sale of the SECOND PACKET. This amendment agreement is
referred in Antecedent 3 of this AGREEMENT.

JUDGMENT.- The final and definitive resolution issued by the Full Panel of the
Superior Chamber of the Federal Court of Fiscal and Administrative Justice in
the fiscal trial 18003/97-11-10-1/99-PL-03-04, in compliance with the resolution
issued in Complaint Appeal Q.A. 99/2004 by the Fourth Collegiate Court in
Administrative Matters for the First Circuit that is referred to in Antecedent
4, as well as with respect to the resolution issued in the session of August 24,
2005, by the Fourth Collegiate Court in Administrative Matters for the First
Circuit, notified on September 1, 2005, whereby it resolves Complaint appeal
Q.A. 78/2005 presented by the SHCP. By virtue of the stated judgments the
issuance of a certificate in favor of TFM was ordered, by means of which the
requested refund in an amount of $2,111,111,790.30 (Two thousand one hundred
eleven million one hundred eleven thousand seven hundred and ninety pesos and
thirty centavos) is paid, plus the indexation for inflation and the
corresponding interest, which totals $12,965,742,236.00 (Twelve billion nine
hundred sixty five thousand seven hundred forty two thousand two hundred and
thirty six 00/100 pesos).

FEDERAL GOVERNMENT.- The government exercised through the Executive branch set
forth in articles 39, 40, 41 and 49 of the Political Constitution of the United
Mexican States.

GRUPO TFM.- The commercial company currently named Grupo Transportación
Ferroviaria Mexicana, S.A. de C.V., and previously named Transportación
Ferroviaria Mexicana, S. de R.L. de C.V.

GRUPO TMM.- The commercial company named GRUPO TMM, S.A., formerly named
Transportación Marítima Mexicana, S.A. de C.V.

VAT.- Value Added Tax.

KCS.- The commercial company incorporated under the laws of the State of
Delaware, United States of America, named Kansas City Southern, formerly named
Kansas City Southern Industries, Inc.

THE PARTY.- Singularly and individually TFM, GRUPO TFM, GRUPO TMM, KCS or the
FEDERAL GOVERNMENT, by the conduct of the SCT and the SHCP, through the TESOFE
and the SAT, as applicable.

PARTIES.- Collectively, TFM, GRUPO TFM, GRUPO TMM, KCS and the FEDERAL
GOVERNMENT, by the conduct of the SCT and the SHCP, through the TESOFE and the
SAT, as applicable.

PGR.- The Office of the Attorney General of the Republic.

CLAIMS OF THE FEDERAL GOVERNMENT.- The obligations on behalf of TFM that were
claimed in the ordinary mercantile trial 230/2004, referred in Antecedent 6,
section C.

SAT.- The Revenue Administration Service.

SCT.- The Secretariat of Communications and Transports.

SECOND PACKET.- The 20% (twenty percent) remaining of the shares that the
FEDERAL GOVERNMENT maintains for their sale on the terms provide for in the
PURCHASE AND SALE AGREEMENT and its AMENDMENT AGREEMENT, in respect to its
participation as shareholder of TFM’s capital stock and that is sold pursuant to
this AGREEMENT.

SHCP.- The Secretariat of Finance and Public Credit.

TESOFE.- The Federal Treasury.

TFM.- The commercial company currently named TFM, S.A. de C.V., and previously
named Ferrocarril del Noreste, S.A. de C.V.

COMPLEX TYPE SETTLEMENT.- The reciprocal concessions and transmissions of
property which are granted by the PARTIES of this AGREEMENT, entered into on one
part by TFM, GRUPO TFM, GRUPO TMM and KCS on the other by the FEDERAL
GOVERNMENT, by the conduct of the SCT and the SHCP, through TESOFE and the SAT,
with the appearance of the PGR.

SECOND.- PURPOSE OF THE AGREEMENT.

The PARTIES accept and agree expressly that the purpose of this AGREEMENT is:



  (i)   To give compliance to the JUDGMENT, and



  (ii)   To grant reciprocal concessions to end the PENDING CONTROVERSIES and
prevent the FUTURE CONTROVERSIES (in accordance with article 2944 of the Federal
Civil Code).

THIRD.- OBLIGATIONS OF THE AGREEMENT.

The PARTIES recognize and expressly agree that the purpose and overriding ends
of the AGREEMENT are to comply with the JUDGMENT and substitute the current
undefined legal relations derived from the trials, proceedings, interpretations,
claims and actions between both PARTIES, for a legal relationship irrevocably
defined.

Through the execution of this AGREEMENT, the concrete legal consequences of
complying with the JUDGMENT will occur, as well as having the indisputable and
incontrovertible right that has been recognized and the waiver that has been
made, pursuant to article 2953 of the Federal Civil Code and to comply, if
applicable, with the transfers derived from the relevant recognitions or
waivers, which are:



  (i)   To give compliance to the JUDGMENT, and as a substitution of issuing the
SPECIAL CERTIFICATE FOR REFUND OF TAXES, the PARTIES agree to the following:



  a.   That TFM in this act partially waives the collection of such refund with
respect to default interest in an amount of $6,789,941,894.00 (Six billion seven
hundred eighty nine million nine hundred forty one thousand eight hundred ninety
four 00/100 pesos).



  b.   That the FEDERAL GOVERNMENT recognizes and accepts TFM’s waiver
concerning the VAT refund, in an amount of $6,789,941,894.00 (Six billion seven
hundred eighty nine million nine hundred forty one thousand eight hundred ninety
four 00/100 pesos).



  c.   That TFM acknowledges the receipt and assigns to the benefit of the
FEDERAL GOVERNMENT the collection rights concerning the VAT refund in an amount
of $5,623,927,338.00 (Five billion six hundred twenty three million nine hundred
twenty seven thousand three hundred and thirty eight 00/100 pesos), which will
be destined to the payment of the SECOND PACKET.



  d.   That TFM deems as received and assigns to the benefit of the FEDERAL
GOVERNMENT the collection rights over the VAT refund, in respect to the amount
of $551,873,004.00 (Five hundred fifty one million eight hundred seventy three
thousand and four 00/100 pesos), which will be destined to the payment of the
definitive income tax caused by the default interest that will be applied by TFM
to the concept referred to in the preceding paragraph; TFM may not subsequently
request compensation or refund of this tax paid in a definitive manner.



  (ii)   That the FEDERAL GOVERNMENT recognizes and accepts the amount of
$5,623,927,338.00 pesos (Five billion six hundred twenty three million nine
hundred twenty seven thousand three hundred and thirty eight 00/100 pesos), as
payment for the SECOND PACKET, through the assignment of TFM’s collection right
concerning the VAT refund.



  (iii)   That the FEDERAL GOVERNMENT transfers as property to TFM the shares of
the SECOND PACKET, and hereby delivers to TFM the corresponding provisional
share certificates 1 and 2 that represent 510 class III shares of Series “A”,
Sub-series “A-1”, provisional share certificates 1 and 2 that represent
141,166,215 class III  shares of Series “A”, Sub-series “A-2”, provisional share
certificates 1 and 2, that represent 490 class III shares of Series “B”,
Sub-series “B-1”, and provisional share certificates 1 and 2 that represent
135,630,286 class III shares of Series “B”, Sub-series “B-2”, all shares of the
SECOND PACKET duly endorsed in property.



  (iv)   That TFM receives in property provisional share certificates 1 and 2
that represent 510 class III shares of Series “A”, Sub-series “A-1”, provisional
share certificates 1 and 2 that represent 141,166,215 class III shares of Series
“A”, Sub-series “A-2”, provisional share certificates 1 and 2, that represent
490 class III  shares of Series “B”, Sub-series “B-1”, and provisional share
certificates 1 and 2 that represent 135,630,286 class III shares of Series “B”,
Sub-series “B-2”, all shares of the SECOND PACKET duly endorsed in property.



  (v)   The PARTIES themselves grant and reciprocally recognize the settlement
exception (“exceptio litis per transacionem finitae”), in the terms set forth in
Article 2953 of the Federal Civil Code, in the sense that pursuant to this
AGREEMENT the PENDING CONTROVERSIES and the potential FUTURE CONTROVERSIES shall
be deemed to be resolved as final judgment in the event that any of the PARTIES
again raises the same controversy, therefore the decision of the PARTIES remains
final.



  (vi)   The PARTIES set forth and admit, for all legal and consensual effects,
that this settlement is of complex type and therefore the effects and
consequences of the AGREEMENT are not merely declarative, but they also imply
transfers.

The PARTIES recognize and accept that pursuant to the provisions of this
AGREEMENT the JUDGMENT is fully complied with and special certificate
No. A.-089622, issued by the TESOFE on January 19, 2004, shall cease to have
effects, without reserving any right to exercise it.



  (vii)   The PARTIES recognize and accept that the existing controversies are
those described in the chapter of Antecedents.



  (viii)   The PARTIES and the PGR undertake to file this AGREEMENT before the
Twelfth District Court for Civil Matters in the Federal District in the Ordinary
Commercial Trial referred in Antecedent 6, section C.



  (ix)   The PARTIES agree that, in connection with:



  1.   The Ordinary Commercial Trial referred in Antecedent 6, part A), TFM must
file its dismissal (Annex 6).



  2.   The Constitutional Protection Trial referred in Antecedent 6, part B),
TFM must file its dismissal (Annex 7).



  3.   The Ordinary Commercial Trial referred in Antecedent 6, part C), the
PARTIES and the PGR shall present this AGREEMENT and perform the necessary
actions in order for the judge to elevate it to the level of a final judgment.

TFM is obligated to present before the competent jurisdictional bodies, the
dismissals of each one of the controversies, within three business days
following the execution of this AGREEMENT. PGR is obligated to present this
AGREEMENT before the judicial authority within the three business days following
the execution of this AGREEMENT, as well as to conclude the appeal against the
judicial resolution of May 23, 2005, and the Constitutional Protection Trial for
the denial of a preliminary injunction. TFM and the PGR shall perform the
foregoing, pursuant to the forms attached hereto as Annexes 5, 6, 7 and 8.

TFM and the PGR shall reciprocally deliver within the three business days after
they are obtained, on behalf of the corresponding judicial authorities, a
certified copy of each one of the requests made as well as the applicable
resolutions issued with respect thereto.



  (x)   The PARTIES accept and recognize that there are no other actions,
claims, controversies, trials or administrative acts, other than those mentioned
in respect to the purpose of this AGREEMENT, and that in case that due to an
error or omission, a controversy has not been included and exists with respect
to the compliance of the JUDGMENT; the sale of the SECOND PACKET and the CLAIMS
OF THE FEDERAL GOVERNMENT, and, in general, of the matters related with the
PARTIES derived from the process of privatization of Ferrocarril del Noreste,
S.A. de C.V.; it shall be resolved in terms of this instrument pursuant to the
provisions of this AGREEMENT.



  (xii)   The PARTIES accept and assume that the content that originated the
purpose of this AGREEMENT consists in the fundamental obligation to recognize
the right to comply with the waiver that has been made pursuant to the
Settlement, which causes three concrete legal consequences:



  a.   Each of the PARTIES has as undisputable and incontrovertible the right
that has been recognized or the waiver that has been made pursuant to article
2953 of the Federal Civil Code and to comply, if applicable, with the transfers
derived from the acknowledgement or the waiver established in this AGREEMENT.



  b.   Each of the PARTIES has as undisputable and incontrovertible the right or
thing that has been transferred, pursuant to article 2953 of the Federal Civil
Code and to comply, if applicable, with the transfers derived from the
transmission set forth in this AGREEMENT.



  c.   Each of the PARTIES to reciprocally grant, in the event that any of the
PARTIES initiates the same controversy again, the settlement exception
(“exceptio litis per transacionem finitae”) equivalent to a final judgment.

The PARTIES agree that this AGREEMENT gives compliance to the JUDGMENT and that
due to its category it is directed to the definition of the legal controversies
between the PARTIES, which immediately ends the disputes described in this
AGREEMENT.

The PARTIES approve and admit that the rights involved in the controversies or
legal relations that are resolved through this AGREEMENT are rights that are
within commerce, and that they are susceptible of being transferred, discounted
or waived as is provided for in articles 2955 in its final part and 6 of the
Federal Civil Code.

FOURTH.- UNITY OF THE AGREEMENT.

The PARTIES recognize and accept that this AGREEMENT is the only one that exists
among them with respect to the purpose set forth in clause Second above and
therefore this AGREEMENT substitutes any agreement, contract, relation or legal
negotiation existing among them, and therefore they agree that this AGREEMENT
shall govern the legal relations and shall end any difference or controversy,
whether by interpretation, default, lack of action or of right or due to any
other reason, preventing and ending any future contingencies and trials.

FIFTH.- RATIFICATION AND FINAL JUDGMENT.

The PARTIES agree and expressly undertake to ratify the content and signatures
of this AGREEMENT before the jurisdictional and administrative authorities that
may be necessary, including, without limitation, courts, appellate courts,
judges, and magistrates, with the purpose of elevating this instrument to a
definitive judgment and with the status of a final judgment, and the PARTIES
agree to perform such process on the agreed terms and conditions.

The PARTIES set forth that the effects of the Settlement, ratified before a
judicial authority and once the jurisdictional entity gives it the status of a
final judgment, implies that:



  a.   It has executive force and the executive procedure may be followed to
enforce the settlement in accordance with articles 354, 355, 356 section III and
357 of the Federal Code of Civil Procedures.



  b.   This AGREEMENT will be interpreted with its legal effects, in the same
manner as if it were a definite judgment elevated to the category of a final
judgment in accordance with the provisions of article 2953 of the Federal Civil
Code.

SIXTH.- ADDITIONAL RESPONSIBILITY

The PARTIES agree and accept from this moment, that the PARTY initiating any
action of any kind (whether demanding or requiring judicially or
extra-judicially or through any other way) with the purpose of requesting the
refund, payment or delivery of any transfer or amount regarding the reciprocal
transfers and concessions that are referred in clause Second of this AGREEMENT,
will incur in a responsibility, since it is equivalent to a final judgment
(“exceptio litis per transacionem finitae”), pursuant to the provisions of
article 2953 of the Federal Civil Code, and therefore the waivers, acceptances
and settlements set forth in clause Second of this instrument have full force,
scope and validity, and therefore the defendant or affected party shall enforce
the exception of settlement before the jurisdictional authority that is
resolving the matter through the presentation of this AGREEMENT.

SEVENTH.- DOMICILES.

All the communications, notices and notifications that the PARTIES and the PGR
the must be made pursuant to this AGREEMENT or derived from the same, shall be
made in writing, at the domiciles indicated below, and the party making them
shall obtain evidence that the communication was delivered to its recipient at
the respective domicile.

The PARTIES and the PGR expressly agree that for any communications, notices,
judicial or extrajudicial notifications related to this AGREEMENT, which derives
from or is related hereto, for all applicable legal and consensual effects they
set forth as their domiciles the following:

• TFM
Periférico Sur Ave., 4829, 4th Floor
Col. Parques del Pedregal
14010 Mexico, Federal District
Mexico

• GRUPO TFM
Periférico Sur Ave. 4829, 4th Floor
Col. Parques del Pedregal
14010 Mexico, Federal District
Mexico

• GRUPO TMM
De la Cúspide Ave. 4755,
Col. Parques del Pedregal
C.P. 14010 Mexico, Federal District

• KCS
Av. Periférico Sur 4829, 4th Floor
Col. Parques del Pedregal
14010 Mexico, Federal District
Attention: Senior Vice President & General Counsel

• SCT
SCT National Center, Xola and Universidad Avenues
Section “C”, 1st Floor, Col. Narvarte
C.P. 03020, México, D.F.

-TESOFE
Constituyentes Ave. 1001, Tower A, 4th Floor
Col. Belén de las Flores, Deleg. Álvaro Obregón
C.P. 01110, Mexico Federal District

-SAT
Hidalgo Ave. #77, Mod. I, P.B.
Col. Guerrero
C.P. 06300, Mexico, Federal District

-PGR
Calle Soto No. 62
Col. Guerrero, Deleg. Cuahutémoc
C.P. 06300, Mexico, Federal District

EIGHT.- INTERPRETATION.

The PARTIES accept, recognize and manifest their will that for the purposes of
interpretation, judgment or execution of this AGREEMENT the Antecedents,
Annexes, Representations and Clauses shall have the same force, scope and
validity.

NINTH.- COSTS AND EXPENSES.

Each of the PARTIES shall be responsible for the costs and expenses that have
been caused or are caused from the controversies, trials and existing
procedures, and therefore each one shall bear, including but not limited to, the
fees of lawyers or experts, the payment of contributions or expenses of any kind
that have been generated or will be generated for such controversies, as well as
for the execution of this Settlement.

TENTH.- JURISDICTION AND COMPETENCE.

The PARTIES agree expressly that for the interpretation, judgment or execution,
if applicable, of the content and scope of the Antecedents, Representations and
Clauses of this AGREEMENT, they submit from this moment to the jurisdiction of
the competent federal courts for mercantile matters of Mexico City, waiving
hereafter any other jurisdiction that may correspond to them due to their
present or future domiciles.

Once this document was read by the PARTIES and knowing the scope and legal force
of this AGREEMENT they sign it in ten counterparts as an express manifestation
of their will and perfecting the act with their consent, after being advised by
their respective legal experts.

Mexico, Federal District as of September 12, 2005.

THE PARTIES

For TFM, S.A. de C.V.

C. Marcoflavio Rigada Soto

For Grupo Transportación Ferroviaria Mexicana, S.A. de C.V.

C. Marcoflavio Rigada Soto

For GRUPO TMM, S.A.

C. José Francisco Serrano Segovia
C. Javier Segovia Serrano

For Kansas City Southern

C. Jay M. Nadlman

FEDERAL GOVERNMENT

Federal Treasury

C. Claudia María Bazúa Witte

Secretariat of Communications and Transports

C. Aarón Dychter Poltolarek

Revenue Administration Service

José María Zubiría Maqueo

Office of the Attorney General of the Republic

C. Germán Castillo Banuet

1

EXHIBITS TO THE COMPLIANCE AND SETTLEMENT AGREEMENT ENTERED INTO BY AND BETWEEN
TFM, GRUPO TFM, GRUPO TMM, KCS AND THE FEDERAL GOVERNMENT

     
Annex 1.-
Annex 2.-
Annex 3.-
Annex 4.-
Annex 5.-
Annex 6.-
Annex 7.-
Annex 8.-
Annex 9.-
  Communication dated June 28, 2005, ratified through a
communication dated September 2nd, 2005,
through which TFM, GRUPO TFM, GRUPO TMM and KCS presented
a proposal to the FEDERAL GOVERNMENT in terms of which
they intend to end the present controversies and potential
future ones.
Official communication number 1102.-5633 dated September
8, 2005, issued by the Secretariat of the Public Function.
Official communication number 330-SAT-17137 dated
September 12, 2005 and official communication number
102-SAT-416, dated November 10, 2004.
Writ through which TFM, GRUPO TFM, GRUPO TMM and KCS, will
appear before the TWELFTH DISTRICT JUDGE FOR CIVIL MATTERS
IN THE FEDERAL DISTRICT, to acknowledge the service of
process in respect to the judicial resolution of May 23,
2005, and they are legally summoned to trial.
Writ through which the PGR, along with TFM, GRUPO TFM,
GRUPO TMM and KCS will present the Compliance and
Settlement Agreement before the TWELFTH DISTRICT JUDGE FOR
CIVIL MATTERS IN THE FEDERAL DISTRICT.
Writ through which TFM will present before the TWELFTH
DISTRICT JUDGE FOR CIVIL MATTERS IN THE FEDERAL DISTRICT
its dismissal of the legal action pursued in Ordinary
Commercial Trial number 166/2003.
Writ through which the PGR will present before the SECOND
UNITARY CIRCUIT COURT FOR CIVIL AND ADMINISTRATIVE MATTERS
OF THE FIRST CIRCUIT, the dismissal of the appeal related
to the Ordinary Commercial Trial number 230/2004, assigned
to the Twelfth District Judge for Civil Matters in the
Federal District.
Writ through which the PGR, along with TFM, GRUPO TFM,
GRUPO TMM and KCS, will request the MAGISTRATE OF THE
FIRST UNITARY COURT FOR CIVIL AND ADMINISTRATIVE MATTERS
OF THE FIRST CIRCUIT, to dismiss, in their capacity as
plaintiffs, each and all of constitutional protection
trials consolidated to trial number 71/2005.
Public deeds that evidence the capacity of the
representatives of TFM, GRUPO TFM, GRUPO TMM and KCS



      (a) Second official transcript of public deed number 23,418 dated July 21,
2005, granted before Héctor Manuel Cárdenas Villarreal, Esq., Notary Public
number 201 of the Federal District, that contains the written confirmation of
the resolutions taken unanimously in lieu of a shareholders meeting by the
shareholders of Grupo Transportación Ferroviaria Mexicana, S.A. de C.V.
(“GTFM”), regarding the authorization for the company to appear and express its
conformity with the offer sent by TFM, S.A. de C.V. (“TFM”), to the Federal
Government of United Mexican States, in connection with the definitive judgments
that oblige the Federal Government to issue a special certificate for the return
of taxes;



      (b) Second official transcript of public deed number 23,422 dated July 22,
2005, granted before Héctor Manuel Cárdenas Villarreal, Esq., Notary Public
number 201 of the Federal District, that contains the written confirmation of
the resolutions taken unanimously in lieu of a shareholders meeting by the
shareholders with voting rights of TFM regarding the authorization for the
company to present an offer to the Federal Government of the United Mexican
States, in connection with the definitive judgments that oblige the latter to
issue a special certificate for the return of taxes; and



      (c) A special power of attorney dated September 12, 2005, granted abroad
by Kansas City Southern, dully apostilled, in favor of Messrs. Paul J. Weyandt,
Robert B. Terry, Jay M. Nadlman and José Vicente Corta Fernández, in order to be
exercised jointly or severally, to perform certain acts on behalf of the
principal in connection with (i) TFM’s right to receive a VAT refund in 1997 and
(ii) the potential obligation of GTFM, Grupo TMM, S.A. or the principal to
acquire the Mexican Federal Government’s remaining shares of TFM (the
“Settlement”), including, without limitation, to carry out a settlement offer,
the execution of a settlement agreement with the necessary transmissions,
concessions and waivers, present dismissals, and carry out the other actions and
to execute the documents that may be necessary or convenient to perform the
Settlement.



  (d)   General Powers of Attorney of GRUPO TMM, S.A.- Public deed number 38,632
dated January 24, 2002, granted before Notary Public number 97 of the Federal
District, Miguel Limón Díaz, Esq.

Data of certification of the resolution of the Board of Directors.- Public deed
number 39,847 dated September 12, 2005, granted before Notary Public number 97
in the Federal District, Miguel Limón Díaz, Esq., through which the
certification of the resolution taken in a Board’s meeting on June 13, 2005,
issued by the Secretary of the Board of Directors of GRUPO TMM, S.A., was
notarized.

2